Citation Nr: 0804857	
Decision Date: 02/11/08    Archive Date: 02/20/08

DOCKET NO.  05-04 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1975 to January 
1982.  

This matter came to the Board of Veterans' Appeals (Board) 
from a February 2004 rating decision by the above Department 
of Veterans Affairs (VA) Regional Office (RO).    

In May 2007, the Board remanded the matters of service 
connection for bilateral hearing loss and tinnitus for 
further development, and denied entitlement to an acquired 
psychiatric disability.  The issue of entitlement to service 
connection for acquired psychiatric disability is therefore 
no longer in appellate status. 


FINDINGS OF FACT

1.  Bilateral hearing loss disability was not manifested 
during service or for many years after service, nor is 
bilateral hearing loss disability otherwise causally or 
etiologically related to service. 

2.  Tinnitus disability was not manifested during service or 
for many years after service, nor is tinnitus disability 
otherwise causally or etiologically related to service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may sensorineural hearing loss, as an organic 
disease of the nervous system, be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137, 1154, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2007).  

2.  Tinnitus disability was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2007) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of a letter from the RO to the veteran 
dated in November 2003.  While this notice does not provide 
any information concerning the evaluation or the effective 
date that could be assigned should service connection be 
granted, Dingess v. Nicholson, 19 Vet. App. 473 (2006), since 
this decision affirms the RO's denial of service connection, 
the veteran is not prejudiced by the failure to provide him 
that further information.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the veteran's service medical 
records and post-service VA medical records.  The evidence of 
record also contains VA examinations performed in December 
2003, July 2004, and August 2007.  The August 2007 
examination report obtained is thorough and contains 
sufficient information to decide the issues on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  The veteran and his 
representative have not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 5, 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied and will proceed to the merits of 
the veteran's appeal.  

For all the foregoing reasons, the Board concludes that VA's 
duties to the veteran have been fulfilled with respect to the 
issues on appeal.

Criteria & Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from injury suffered or disease 
contracted in line of duty, or for aggravation of a pre-
existing injury suffered or disease contracted in the line of 
duty, in the active military, naval or air service.  38 
U.S.C.A. § 1131, 38 C.F.R. §§ 3.303, 3.304, 3.306.  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Certain chronic disabilities, such as organic diseases of the 
nervous system, are presumed to have been incurred in service 
if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1133; 38 
C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's 
Under Secretary for Health determined that it was appropriate 
to consider high frequency sensorineural hearing loss an 
organic disease of the nervous system and therefore a 
presumptive disability.  

The veteran has claimed entitlement to bilateral hearing loss 
and tinnitus due to exposure to jet engine noise during 
active service.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz (Hz) is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies at 500, 1000, 2000, 3000, or 4000 Hz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. 
§ 3.385.

A Report of Medical Examination for entrance purposes dated 
in June 1975 reflects that the veteran's ears were clinically 
evaluated as normal.  A Report of Medical History reveals 
that the veteran checked the 'no' boxes for 'ear, nose, or 
throat trouble' and 'hearing loss.'  Audiometric testing 
showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
10
-
20
LEFT
25
15
15
-
20

Audiometric testing was done in April 1978 and showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
0
15
15
15
10
LEFT
10
5
20
15
10

Audiometric testing was done in February 1981 and showed pure 
tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
10
5
5
5
LEFT
10
10
15
15
5

Service medical records dated in October 1981 reflect that 
the veteran was treated for slight hearing loss bilaterally.  

A Report of Medical Examination for separation purposes dated 
in December 1981 reflects that the veteran's ears were 
clinically evaluated as normal.  A Report of Medical History 
reveals that the veteran checked the 'no' boxes for 'ear, 
nose, or throat trouble' and 'hearing loss.'  Audiometric 
testing showed pure tone thresholds, in decibels, as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
5
10
0
0
LEFT
5
5
15
25
15

The veteran underwent a VA audio examination in December 
2003.  Speech recognition testing showed scores of 100 
percent for the right ear and 92 percent for the left ear.  
The examiner diagnosed mild to moderate mixed hearing loss 
bilaterally.  

The veteran underwent another VA examination in July 2004.  
The veteran stated that tinnitus started in service.  The 
examiner noted that there was no way to prove or disprove 
this.  The examiner stated that the veteran had essentially 
normal hearing on separation in December 1981 and there was 
no notation of any complaints of tinnitus.  

Upon physical examination, the examiner found auricle, 
external canal, tympanic membrane, and the tympanum to be 
within normal limits.  The examiner diagnosed bilateral high 
frequency sensorineural hearing loss and tinnitus.  The 
examiner could not state that this was service connected 
without resorting to speculation.  

The veteran underwent another VA examination in August 2007.  
He complained of hearing loss and tinnitus.  He stated that 
he complained of tinnitus while on active duty.  The examiner 
noted that there were no complaints of noise in ears/tinnitus 
in the active duty medical records.  The veteran stated that 
hearing in noise was the situation that caused the greatest 
difficulty in terms of hearing loss.  He claimed that he was 
exposed to noise in the military and ear protection was used.  
He reported that he had no recreational noise exposure.  

The examiner noted that tinnitus was reported to be present 
and was first presented in service.  The examiner stated that 
tinnitus was persistent and most likely due to cochlear 
origin.  The examiner noted that tinnitus was of the same 
etiology as hearing loss.  The examiner stated that there was 
nothing in the active duty record to indicate that the 
veteran ever complained of tinnitus while on active duty.  

Speech recognition testing showed scores of 92 percent for 
both ears.  Audiometric testing showed pure tone thresholds, 
in decibels, as follows, with a right ear average of 26 
decibels and a left ear average of 28 decibels:


HERTZ

500
1000
2000
3000
4000
RIGHT
15
15
30
35
35
LEFT
15
15
30
35
35

The examiner diagnosed mild bilateral high frequency 
sensorineural hearing loss and tinnitus.  The examiner opined 
that it is less likely the hearing loss and tinnitus were 
service connected.  The examiner stated that the most common 
cause of hearing loss and tinnitus was acoustic trauma.  The 
examiner opined that service connection was speculative since 
hearing tests were within normal limits on separation.  

Thus, upon review of the evidence of record, there is no 
documented hearing loss and tinnitus in service, aside from a 
single record of treatment for slight hearing loss 
bilaterally in October 1981, no complaints of hearing loss 
and tinnitus until many years after service, and a VA 
examiner who opined that it is less likely than not that 
current hearing loss and tinnitus are related to military 
service. 

The Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Veterans Appeals (Court):

[W]here the regulatory threshold 
requirements for hearing disability are 
not met until several years after 
separation from service, the record must 
include evidence of exposure to disease 
or injury in service that would adversely 
affect the auditory system and post- 
service test results meeting the criteria 
of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due 
to significant noise exposure in service 
and audiometric test results reflecting 
an upward shift in tested thresholds in 
service, though still not meeting the 
requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service 
audiometric testing produces findings 
meeting the requirements of 38 C.F.R. § 
3.385, rating authorities must consider 
whether there is a medically sound basis 
to attribute the post-service findings to 
the injury in service, or whether they 
are more properly attributable to 
intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).  However, in the present case a 
medical examiner, after examining the veteran and reviewing 
the inservice audiometric test results with varying reported 
threshold levels, found no basis for attributing the 
veteran's current hearing loss to service.  In other words, 
with knowledge of the inservice hearing test variations, the 
examiner still found no medically sound basis to attribute 
current hearing loss to service.  

Additionally, the Board notes that the lack of any evidence 
of continuing hearing loss for over 21 years between the 
period of active duty and the evidence showing hearing loss 
and tinnitus is itself evidence which tends to show that no 
hearing loss and tinnitus were incurred as a result of 
service.  Moreover, there is no medical evidence showing that 
hearing loss manifested itself to a degree of 10 percent or 
more within one year from the date of separation from active 
service, and therefore service connection for hearing loss 
may not be presumed to have had its onset in service.  38 
U.S.C.A. §§ 1112, 1137; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).

A prolonged period without medical complaint can be 
considered, along with other factors concerning the 
claimant's health and medical treatment during and after 
military service, as evidence of whether a disability was 
incurred in service or whether an injury, if any, resulted in 
any chronic or persistent disability which still exists 
currently.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 
2000).  

Again, the Board recognizes that the veteran was seen for 
slight hearing loss bilaterally in October 1981.  However, 
the essential question is whether the slight hearing loss 
reported at that time was evidence of chronic hearing loss 
disability.  At the time of his subsequent December 1981 
examination, the veteran did not report any complaints 
related to hearing loss.  This suggests that the veteran 
himself did not believe that he had any ongoing hearing loss 
at that time.  Moreover, audiological testing at that time 
did not show hearing loss disability as defined by 
regulation.  Although the veteran has asserted that his 
hearing loss and tinnitus are due to acoustic trauma in 
service, the fact remains, however, that he did not complain 
of hearing loss and tinnitus during service, and has not 
provided any medical evidence, aside from the October 1981 
treatment for slight hearing loss bilaterally, showing 
findings or a diagnosis of hearing loss until he underwent a 
VA examination in December 2003 or tinnitus until he 
underwent another VA examination in July 2004.   

Finally, the Board believes it significant that the August 
2007 medical examiner opined that in light of the normal 
hearing results on the veteran's separation examination, the 
current bilateral hearing loss and tinnitus were not 
etiologically related to service.  The Board finds that this 
opinion is entitled to considerable weight and is competent 
evidence regarding causation of the disabilities at issue.  
The Board has considered the veteran's own lay statements to 
the effect that his bilateral hearing loss and tinnitus are 
causally related to his active service; however, it is noted 
that there is no medical evidence of record to support such a 
theory and the veteran has not been shown to have the medical 
expertise necessary to render such an opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

In reaching this determination, the Board is unable to find 
such a state of approximate balance of the positive evidence 
with the negative evidence to otherwise warrant a favorable 
decision for the issues adjudicated by this decision.  38 
U.S.C.A. § 5107(b).


ORDER

Service connection for bilateral hearing loss is not 
warranted.  Service connection for tinnitus is not warranted.  
The appeal is denied as to both issues. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


